 Case: 3:21-cv-00124-WHR Doc #: 1 Filed: 04/21/21 Page: 1 of 4 PAGEID #: 1




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF OHIO
                                      _ _ _ _ _ _ DIVISION




                                                                                                  CV      1 24




I.   Parties to the action:

     Plaintiff:    Place your name and address on the lines below. The address you give must be the address where
                   the court may contact you and mail documents to you. A telephone number is required.



                   Name - Full Name Please - PRINT

                   o/o \31 ~!\,, iJe ~ 1:.½0ecl
                   Street Address                                                              ~,-_,...

                  fu~7-U<'Tt9f<.d
                   City, State and Zip Code
                                            )&\ o ~uBl, c i.3ts~HE'J
                   Telephone Number

     If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
     page with their full names, addresses and telephone numbers. lfthere are no other Plaintiffs, continue with this
     form.
Case: 3:21-cv-00124-WHR Doc #: 1 Filed: 04/21/21 Page: 2 of 4 PAGEID #: 2




    Defendant(s):

    Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
    fonn is invalid unless each Defendant appears with full address for

     I.                                           -~

    2.




    3.



    4.




    5.



    6.



          If there are additional Defendants, please list their names and addresses on a separate sheet of paper.


II. Subject Matter Jurisdiction

    Check the box or boxes that describes your lawsuit:

    •     Title 28 U.S.C. § 1343(3)
               [A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
               right secured by federal law or the Constitution.]

    •     Title 28 U.S.C. § 1331
               [A lawsuit " arising under the Constitution, laws, or treaties of the United States."]

    •     Title 28 U.S.C. § 1332(a)(l)
               [A lawsuit between citizens of different states where the matter in controversy exceeds $75,000.)

    •     Title _ _ United States Code, Section _ __
               [Other federal status g iving the court subject matter jurisdiction.]




                                                             -2-
Case: 3:21-cv-00124-WHR Doc #: 1 Filed: 04/21/21 Page: 3 of 4 PAGEID #: 3


Ill. Statement of Claim

    Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
    name of all persons involved, give dates and places.

    Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
    Attach extra sheets that deal with your statement claim immediately behind this piece of paper.




                                                       -3-
Case: 3:21-cv-00124-WHR Doc #: 1 Filed: 04/21/21 Page: 4 of 4 PAGEID #: 4


IV. Previous lawsuits:

    If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
    (Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

    Case Number

                               ______________ vs. ______________

                               --------------vs.--------------

                               - - - - - - - - - - - - - - vs. - - - - - - - - - - - - - -



V. Relief

    In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
    argument, cite no case or statutes.




   I state under penalty of perjury that the foregoing is true and correct. Executed on

   this _ _ day of _ _ _ _ _ _ _ _ _ __, 20                    .



   Signature of Plaintiff



                                                         -4-
